This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 SHERIFF MARCO LUCERO,

 3          Plaintiff-Appellant,

 4 v.                                                                    NO. A-1-CA-37579

 5 LOS ALAMOS COUNTY COUNCIL,

 6          Defendants-Appellees.

 7 APPEAL FROM THE DISTRICT COURT OF LOS ALAMOS COUNTY
 8 Francis J. Mathew, District Judge

 9 Western Agriculture, Resource and Business Advocates, LLP
10 A. Blair Dunn
11 Albuquerque, NM

12 for Appellant

13   Office of the County Attorney
14   Joseph Alvin Leaphart, IV
15   Joseph L. Romero
16   Albuquerque, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 VANZI, Judge.
 1   {1}   The sheriff of Los Alamos County (Sheriff) appeals the dismissal of his lawsuit

 2 seeking declaratory and injunctive relief against the Los Alamos County Council. [DS

 3 2] This Court issued a notice of proposed summary disposition, proposing to affirm

 4 the district court’s dismissal on the basis of claim preclusion. [CN 5] Sheriff has filed

 5 a memorandum in opposition to that proposed disposition. Having duly considered

 6 that memorandum, we remain unpersuaded and now affirm.

 7   {2}   As our calendar notice pointed out, Sheriff’s docketing statement challenged

 8 neither the factual basis for the district court’s judgment nor the district court’s

 9 application of the doctrine of claim preclusion. [CN 3, 4] See State v. Aragon, 1999-

10 NMCA-060, ¶ 10, 127 N.M. 393, 981 P.2d 1211 (explaining that the party claiming

11 error bears the burden of showing such error). Similarly, Sheriff’s memorandum

12 opposing affirmance does not challenge any of the facts relied upon in this Court’s

13 notice of proposed summary disposition and does not assert any legal error contained

14 in that notice. See State v. Sisneros, 1982-NMSC-068, ¶ 7, 98 N.M. 201, 647 P.2d 403

15 (explaining that a response to a calendar notice must specifically point out legal or

16 factual errors in the notice). Instead, Sheriff asserts that if this case is precluded by the

17 judgment in a prior case between these parties, then the earlier judgment should

18 somehow be “overturned” by this Court. [MIO 4] Sheriff does not suggest how this

19 Court might go about “overturning” an unappealed district court judgment. In any


                                                 2
1 event, we conclude that Sheriff has not met his burden, in opposing the proposed

2 summary disposition, to “specifically point out errors in fact and in law.” Id.

3   {3}   Thus, for the reasons stated here and in our notice of proposed summary

4 disposition, we affirm the judgment of the district court.

5   {4}   IT IS SO ORDERED.

6                                         __________________________________
7                                         LINDA M. VANZI, Judge

8 WE CONCUR:


 9 _________________________________
10 J. MILES HANISEE, Judge


11 _________________________________
12 KRISTINA BOGARDUS, Judge




                                            3